  8:20-cv-00166-RGK-PRSE Doc # 19 Filed: 02/17/21 Page 1 of 1 - Page ID # 72




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

CHASIN RENTERIA,

                   Plaintiff,                             8:20CV166

       vs.
                                                            ORDER
NEBRASKA DEPARTMENT OF
CORRECTIONAL SERVICES,

                   Defendant.



      IT IS ORDERED that Defendant’s motion for extension of time (Filing 18) is
granted, as follows:
      1.     The progression schedule (Filing 15) is modified to provide that all
dispositive motions shall be filed on or before February 22, 2021.
      2.     In all other respects the progression schedule shall remain unchanged.

      Dated this 17th day of February, 2021.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge
